Citation Nr: 0217073	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-12 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth
of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection 
for post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  Service personnel records show that he was stationed 
in the Republic of South Vietnam from September 1968 to 
October 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As set forth in the decision below, the Board has determined 
that new and material evidence to reopen the previously 
denied claim for entitlement to PTSD has been submitted.  
However, the Board is undertaking additional development on 
the issue of entitlement to service connection for PTSD, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a February 1997 decision.  The veteran did not 
appeal the denial to the Court of Appeals for Veterans 
Claims (Court).

2.  The additional evidence received since the February 1997 
Board decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service 
connection for PTSD.  No additional evidence is required to 
make a determination in this case and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

In February 1997, the Board denied service connection for 
PTSD.  In June 1997, the veteran petitioned to reopen this 
claim.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).  
However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined 
as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence 
is new and material, the question is whether the evidence 
raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  However, these regulations 
are effective prospectively for claims filed on or after 
August 29, 2001, and are therefore not applicable in this 
case as this claim to reopen was filed in June 1997.  

In attempting to reopen his claim, the veteran submitted a 
private medical evaluation, dated in August 1997.  The 
report reflects that the veteran is diagnosed with PTSD.  
The Board observes that the RO, in its January 1998 rating 
decision, implicitly found this evidence sufficient to 
reopen the previously denied claim.  The Board is under a 
legal duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the 
RO's action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In February 1997, the Board based its decision on the 
finding that a clear diagnosis of PTSD was not reflected in 
the medical evidence at that time.  While a diagnosis of 
PTSD had been made by the veteran's private treating 
physician, the record lacked supporting medical evidence to 
demonstrate that the physician had knowledge of the 
veteran's prior medical and service history other than that 
given by the veteran, and that the physician had taken into 
consideration the contradicting diagnoses arrived at by 
other physicians, including VA treating and examining 
physicians.

The record now before the Board contains two additional 
private evaluation reports:  the August 1997 report and 
another, dated in October 1998.  Both reports reflect 
diagnoses of PTSD.  The October 1998 report contains a 
comprehensive listing of evidence reviewed from the claims 
file including previous VA and private examination reports 
and treatment dating back to 1971, the veteran's testimony 
before the local hearing officer in December 1994 and 
statements in support of his claim, rating decisions and 
other documents generated by the RO, and the documents and 
response provided U.S. Army and Joint Services Environmental 
Support Group (ESG) concerning the veteran's active service.

In discussing these documents and his own evaluation of the 
veteran, the physician arrives at the following opinions.

First, he states that the veteran's emotional symptoms had 
their onset during active service in war.  He explains that 
it was not unusual for PTSD to not have been diagnosed in 
1971, when the veteran began treatment, as PTSD was not 
categorized as such until the publication of the Diagnostic 
and Statistical Manual of Mental Disorders, 3rd edition (DSM-
III), in 1980.  Nonetheless, medical records from 1971 show 
that the veteran presented with symptoms of sympathetic 
overreactivity:  anxiety, insomnia, gastro-intestinal 
symptoms, and depression, which fit the description of a 
gross stressed reaction to a great or unusual stressor found 
in DSM, 1st edition (DSM-1), published in 1952.

Second, the physician notes that the documents furnished by 
ESG describe the activities in which the veteran's unit was 
involved to include combat operations, enemy activities, and 
ground air operations.  In addition, as also indicated by 
ESG, the veteran's duties as medical corpsman and medical 
specialist during his tour in Vietnam likely included the 
recovery and retrieval of killed and wounded soldiers.  
Moreover, the ESG report notes that the death of a friend, 
reported by the veteran, was confirmed to have occurred 
during his Vietnam tour.  This stressor alone, opines the 
physician, is sufficient to meet the criteria for PTSD in 
DSM, 4th edition (DSM-IV), published in 1994.  

Third, the physician explains that alcohol abuse, as well as 
depression and somatic complaints, are common associated 
features of PTSD.  Moreover, the physician discusses the 
veteran's previous diagnoses for schizophrenia, and explains 
that the veteran's symptomatology as reflected in the 
medical evidence of record and gleaned in the physician's 
own examination of the veteran simply do not meet the 
criteria required in DSM-IV for a diagnosis of 
schizophrenia.

Finally, the physician concludes that careful review of the 
veteran's medical record, the medical evidence in the claims 
file, and his own examination of the veteran reveals that 
the veteran meets the criteria required by DSM-IV for a 
diagnosis of PTSD.

Hence, in the instant case, the Board finds that the August 
1997 and October 1998 private medical examination reports 
provide a basis to reopen this claim.  In particular, the 
October 1998 report shows a diagnosis of PTSD supported by 
careful review of the claims file, the veteran's medical 
record, and examination of the veteran himself and provides 
discussion and analysis of the previous diagnoses of other 
neuropsychiatric symptoms and diagnoses, including 
schizophrenia and alcohol abuse.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  As noted above, the Board finds that 
additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD will be 
the subject of a later decision after completion of 
additional development, and after notice of development has 
been given and any response to the development has been 
reviewed.


ORDER

The previously denied claim for entitlement to service 
connection for PTSD is reopened.  To that extent only, the 
claim is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

